internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl 6--plr-118059-00 date date legend taxpayer x corp a corp b y llc1 llc2 entity a country a entity b country b fsc1 territory a dear taxpayer this responds to your request dated date for a private_letter_ruling concerning whether a corporate_partner of a limited_liability_company classified as a partnership for federal_income_tax purposes is entitled to a dividends-received_deduction under sec_245 of the internal_revenue_code for the partner’s distributive_share of dividend income from earnings_and_profits of a foreign_sales_corporation fsc that are attributable to the fsc’s foreign_trade_income the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a statement executed by an appropriate party under penalty of perjury while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination facts plr-118059-00 taxpayer represents the following facts taxpayer owns x of the stock of corp a corp a wholly owns corp b taxpayer corp a and corp b are u s_corporations filing a consolidated federal_income_tax return corp b owns y of llc1 a u s limited_liability_company classified as a partnership for federal_income_tax purposes the remaining interests in llc1 are owned by unrelated persons llc1 wholly owns llc2 a u s limited_liability_company which wholly owns entity a an entity that is organized in country a and wholly owns entity b an entity organized in country b llc2 entity a and entity b are entities disregarded as separate from their owners pursuant to sec_301 fsc1 a territory a corporation is a foreign_sales_corporation fsc governed by sections of the internal_revenue_code fsc1 is wholly owned by llc1 and acts as a commission agent for export sales of llc2 and entity b which pay fsc1 a commission determined under the administrative pricing provisions of sec_925 and related regulations the products sold by llc2 and entity b for export are export_property within the meaning of sec_927 and the gross_receipts derived from these export sales are foreign_trading_gross_receipts within the meaning of sec_924 fsc1 pays dividends to llc1 all of such dividends are from earnings_and_profits attributable to foreign_trade_income within the meaning of sec_923 you have requested a ruling that taxpayer's consolidated_group is entitled to a dividends-received_deduction under sec_245 with respect to corp b's distributive_share of such dividends_paid to llc1 law and analysis sec_245 provides that in the case of a domestic_corporation there shall be allowed as a deduction an amount equal to percent of any dividend received from another corporation which is distributed out of earnings_and_profits attributable to foreign_trade_income for a period during which such other corporation was a fsc sec_245 provides that the term foreign_trade_income has the meaning given such term under sec_923 sec_923 defines foreign_trade_income to mean the gross_income of a fsc attributable to foreign_trading_gross_receipts as defined under sec_924 plr-118059-00 sec_245 provides that the percent dividends-received_deduction shall not apply to any dividend distributed out of earnings_and_profits attributable to foreign_trade_income that is sec_923 nonexempt_income as defined under sec_927 sec_927 defines sec_923 nonexempt_income to mean the nonexempt_portion of foreign_trade_income with respect to which sec_925 and sec_925 the administrative pricing rules do not apply sec_301_7701-2 provides that a business_entity with two or more owners is classified for federal tax purposes as either a corporation or a partnership sec_701 provides that a partnership as such is not subject_to income_tax and that persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities sec_702 provides that in determining a partner's income_tax each partner must take into account separately the partner's_distributive_share of items enumerated in sec_702 through sec_702 provides that each partner must take into account separately the partner's_distributive_share of the partnership's dividends with respect to which there is a deduction under part viii of subchapter_b of chapter of the code part viii of subchapter_b of chapter of the code includes sec_245 dividends received from certain foreign_corporations sec_1_702-1 provides in pertinent part that each partner shall take into account as part of the dividends received by the partner from domestic corporations the partner's_distributive_share of dividends received by the partnership with respect to which the partner is entitled to a deduction under part viii subchapter_b chapter of the code sec_702 provides that each partner must take into account separately any other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that each partner must take into account separately the partner's_distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under paragraphs through of sec_702 is determined as if the item were realized directly from the plr-118059-00 source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_703 provides that the taxable_income of a partnership shall be computed in the same manner as in the case of an individual except that the items described in sec_702 shall be separately_stated a recipient of dividends distributed by a fsc out of earnings_and_profits attributable to foreign_trade_income is potentially entitled to a dividends-received_deduction under sec_245 with respect to the dividends distributed domestic corporations are entitled to this dividends-received_deduction therefore under sec_702 and sec_1_702-1 corp b must take into account separately its distributive_share of the dividends received by llc1 from fsc1 such separate partner-level accounting is additionally required under sec_1_702-1 because the income_tax_liability of corp b as a domestic_corporation is affected by the availability of the dividends-received_deduction under sec_245 therefore llc1 must separately state corp b's distributive_share of dividends received from fsc1 under sec_702 corp b's distributive_share of such dividends will retain the character of such dividends as distributions out of earnings_and_profits attributable to foreign_trade_income conclusion based on the information submitted and the representations made we rule that corp b is entitled to a dividends-received_deduction under sec_245 with respect to corp b's distributive_share of dividends that are received by llc1 from fsc1 and are distributed out of earnings_and_profits attributable to foreign_trade_income within the meaning of sec_923 where the administrative pricing rules under sec_925 are used in computing the foreign_trade_income this ruling is conditioned on use of the administrative pricing rules of sec_925 in determining all foreign_trade_income and on consistent treatment of corp b for purposes of the fsc provisions as the deemed recipient of dividends_paid by fsc1 to llc1 specifically this ruling shall not apply if in applying the administrative pricing rules fsc1 treats more than of the foreign_trade_income attributable to corp b as exempt_foreign_trade_income see sec_291 and temp sec_1 923-1t b i except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item including but not limited to whether income is properly subject_to any of the fsc provisions of sections or is properly computed under such provisions the effect of the rules governing check-the- plr-118059-00 box elections and disregarded entities under sec_301 and the effect of any special_allocation of partnership income of llc1 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to two of your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant sincerely elizabeth g beck acting chief branch office of associate chief_counsel international
